Name: 91/367/EEC: Council Decision of 26 June 1991 on the conclusion of the Wheat Trade Convention, 1986, and the Food Aid Convention, 1986, constituting the International Wheat Agreement, 1986, as extended until 30 June 1993
 Type: Decision
 Subject Matter: plant product;  cooperation policy;  international affairs;  economic conditions
 Date Published: 1991-07-20

 Avis juridique important|31991D036791/367/EEC: Council Decision of 26 June 1991 on the conclusion of the Wheat Trade Convention, 1986, and the Food Aid Convention, 1986, constituting the International Wheat Agreement, 1986, as extended until 30 June 1993 Official Journal L 197 , 20/07/1991 P. 0043 - 0043COUNCIL DECISION of 26 June 1991 on the conclusion of the Wheat Trade Convention, 1986, and the Food Aid Convention, 1986, constituting the International Wheat Agreement, 1986, as extended until 30 June 1993 (91/367/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 116 thereof, Having regard to the proposal from the Commission, Whereas the Community and its Member States signed the Wheat Trade Convention, 1986, and the Food Aid Convention, 1986, constituting the International Wheat Agreement, 1986, on 26 June 1986; Whereas the application of the said Agreement implies in part, as regards food aid, action by both the Community and the Member States; Whereas all the Member States have announced their intention of applying the Agreement; Whereas, by Decision 86/304/EEC (1), the European Economic Community, as an importing member, notified the General Secretariat of the United Nations Organization of its intention to apply provisionally the Wheat Trade Convention, 1986, and the Food Aid Convention, 1986, constituting the International Wheat Agreement, 1986, pending completion of the internal procedures necessary for its conclusion; Whereas the said Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The European Economic Community hereby approves the Wheat Trade Convention, 1986, and the Food Aid Convention, 1986, constituting the International Wheat Agreement, 1986. The text of the conventions is attached to Decision 86/304/EEC. The European Economic Community and its Member States, on completion of the necessary internal procedures, shall simultaneously notify the Secretary-General of the United Nations Organization of their acceptance of the International Wheat Agreement, 1986, as extended until 30 June 1993. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of approval on behalf of the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Luxembourg, 26 June 1991. For the Council The President R. STEICHEN (1) OJ No L 195, 17. 7. 1986, p. 1.